                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF LOUISIANA

PAUL CLARK                                *     CIVIL ACTION
                                          *
            Plaintiff                     *     NO. 2:18-cv-05076
                                          *
VERSUS                                    *     SECTION: “S”
                                          *
JIRI JANDA, WERNER ENTERPRISES,           *     JUDGE: MARY ANN VIAL
INC. OF NEBRASKA, and ACE AMERICAN        *     LEMMON
INSURANCE COMPANY                         *
                                          *     MAGISTRATE: DANA M.
                                          *     DOUGLAS
******************************************************************************

                               NOTICE OF SUBMISSION

      PLEASE TAKE NOTICE that the Motion to Dismiss Counterclaim [R. Doc. 19] filed by

Plaintiff, Paul Clark, through undersigned counsel, is hereby set for submission before the

Honorable Mary Ann Vial Lemmon on March 13, 2019 at 2:00 pm.



                                                       Respectfully Submitted,

                                                       PANDIT LAW FIRM, LLC

                                                BY:    _/s/ Jason M. Baer_______
                                                       JASON M. BAER (# 31609)
                                                       RAJAN PANDIT (#32215)
                                                       CASEY C. DEREUS (# 37096)
                                                       JOSHUA A. STEIN (# 37885)
                                                       701 Poydras Street, Suite 3950
                                                       New Orleans, LA 70139
                                                       Telephone: (504) 313-3800
                                                       Facsimile: (504) 313-3820
                                                       Email: jbaer@panditlaw.com
                                                       Counsel for Plaintiff




                   CERTIFICATE OF SERVICE ON FOLLOWING PAGE

                                            1
                                 CERTIFICATE OF SERVICE

         I certify that copy of the above and foregoing pleading has been served upon counsel for
all parties via CM/ECF Filer System, on this 18th day of February, 2019.

                             ____________/s/ Jason M. Baer___________
                                        JASON M. BAER




                                               2
